Title: To James Madison from an Unidentified Correspondent, 6 March 1812
From: 
To: Madison, James


Honored Sire,March. 6. 1812
The Sentiments of an individual on the Great subject of national concern may be thought assuming and intruding but when proceeding from upright honest principles produced by perhaps the Superior and immediate Spirit of our divine maker to be suggested to the rulers of the country now assembled by a humble private character without any party spirit in such case as this apoligy seems unnecessary.
I do with diffidence mention the idea of trying the system or plan adopted for Ages in the East indies and which would here as well as there fill our country with wealth and happiness. We have tryed all restrictions on trade and rather than the dreadful consequences of war. Great Jehovah what dire distress what oceans of blood must be waded through and what will be the final end will we gain any one advantage. Instead then of war let us try one experiment more permit all the world to trade with us throw your ports open to them all dont let us own a ship burn or sell them all Merchants will not like it but in the end it will be to their advantage all articles of merchandize will go through their hands; and they have very few of them ever produced wealth by being shipowners. Try the experiment may God of his ifinite mercy and goodness place in your hearts this resolve and our country will once more flourish in the plenitude of your wisdom. There must be restrictions not to let any Specie out of the country and other regulations foreigners will purchase all our Ships and employ all our Seamen bring us all we want and take away all we dont want if you think it worthy of a thought Sire your humble countryman has done his duty lay it before the national assembly and recommend them to adopt the plan unanimously as the saving of America from ruin & destruction. With Respect Your Most Ob Humle Se⟨rvt⟩
An independent Private
Individual of the U S.
P S This is not know[n?] nor shall be to any but Yourself & friend—whether adopted or not
